Citation Nr: 9912195	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  99-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected post-traumatic arthritis of the left knee, 
currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

The appeal arises from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, denying an increase from the 
20 percent rating assigned for post-traumatic arthritis of 
the left knee. 


REMAND

The veteran contends, in effect, that his service-connected 
post-traumatic arthritis of the left knee has increased in 
severity, and that it is more severe than is reflected in the 
20 percent rating currently assigned.  

In his February 1999 substantive appeal, the veteran 
requested a Travel Board hearing before a member of the Board 
of Veterans' Appeals (Board).  Accordingly, the Board finds 
that due process considerations require that the veteran be 
offered a Travel Board hearing before further appellate 
consideration of his claim can occur.

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

The RO should appropriately contact the 
appellant and offer him the next 
available Travel Board hearing.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


